DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 11/05/21, has been entered. 

3.  Claims 1, 5-8, 10, 12, 14-16, 18-21, 23-24, and 29-37 are pending. Claims 2-4, 9, 11, 13, 17, 22, and 25-28 are cancelled. Claims 1, 5-8, 10, 12, 14-15, 18-21, 23-24, and 29 are amended. Claims 30-37 are newly added.  Claim 29 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/21. Claims 1, 5-8, 10, 12, 14-16, 18-21, 23-24, and 30-37 are under examination.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 08/13/2021:
The objection to claims 8 and 20, found on page 3 at paragraphs 6 and 7, are withdrawn in light of Applicant’s amendments thereto or cancellation thereof.

The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite found on page 4 at paragraph 10, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 9, 10, and 17 are rejected under 35 U.S.C. 112(d) as being of improper dependent form, found on page 4 at paragraph 12, is withdrawn in light of Applicant’s amendments thereto or cancellation thereof.

The rejection of claims 1-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, found on page 6 at paragraph 14, is withdrawn in light of Applicant’s amendments thereto, coupled to the persuasive argument that all 9 sequences have at least 97% identity to each other with the most conserved resides identified (Remarks, page 14).

The rejection of claims 1-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, for scope of enablement, found on page 13 at paragraph 15, is withdrawn in light of Applicant’s amendments thereto which now encompass the sequences which have been demonstrated to be effective (Remarks, page 14).

The rejection of claims 1-4, 6-9, 11, 17-18, 21-23, and 25 under 35 U.S.C. 102(a)(1) as being anticipated by Heiss et al. 2016 (Microbial Cell Factories 15:50), found on page 20 at paragraph 18, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-4, 9-11, 16-18, and 21-23 under 35 U.S.C. 102(a)(1) as being anticipated by McCraken et al., 2000 (Arch. Microbiol. 173: 383-389) as evidenced by Boot et al. 1996 (J. Bacteriol 177(24): 7222-7230), found on page 21 at paragraph 19, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-9, 11-14, 17-18, 21-23, and 25-27 under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al., 2016 (WO 2016/168182), as evidenced by Postle 1984 (Nucleic Acids Research 12(12):4849-4863), found on page 23 at paragraph 20, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-9, 11-15, 17-18, and 20-27 under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. 2017 (US2017/0058282), as evidenced by Postle 1984 (Nucleic Acids Research 12(12):4849-4863), found on page 26 at paragraph 21, is withdrawn in light of Applicant’s amendments thereto.


New Rejections based on Applicant’s Amendments
New Rejection: Claim Rejections - 35 USC § 112
5.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.  Claims 1, 5-8, 10, 12, 14-16, 18-21, 23-24, and 30-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Newly amended claim 1 is indefinite because it is unclear what the newly added sequences structurally include with regards to the “agent-responsive element”. For example, as written, the first required element of the genetically modified lactic acid bacterial cell appears to be an agent-responsive element having three components, i.e., (1) a promoter [sequence]; and (2) one or more transcription repressor protein binding sites [sequence]; and (3) a target nucleic acid sequence. This agent responsive element is also required to have at least 97% homology to one of the nucleic acid sequences identified as SEQ ID NO: 2, 8, 9, 10, 11, 12, 13, 14 or 15. Therefore, it appears that the target nucleic acid sequence is encompassed by the newly added nucleic acid sequence identifiers. However, based on dependent claims 18-21, it appears that Applicant may not have intended for the target sequence to be encompassed by the newly added sequence identifiers and thus ambiguity is introduced into the scope of the claims. Therefore, clarification is required to ascertain (A) if the newly amended sequences include (i) just the promoter sequence, or (ii) the promoter plus the repressor binding site sequences, or (iii) just the repressor binding site sequences, or (iv) the promoter sequence plus the binding site sequence plus the target sequence; and (B) if 
Newly amended claim 15 is unclear because an improper subject-verb agreement introduces ambiguity. For example, claim 15 now recites “...wherein the agent-responsive element having two tetracycline repressor protein binding sites between a transcriptional start site and a ribosome binding site.” However, this is not a complete sentence and/or appears to be missing some words.  Thus, it is unclear if the second half of the limitation is missing, i.e., wherein the agent-responsive element, having two tetracycline repressor protein binding sites between a transcriptional start site and a ribosome binding site, is ... something? Or if the verb “having” should be the verb “has”, i.e., “...wherein the agent-responsive element has two tetracycline repressor protein binding sites between a transcriptional start site and a ribosome binding site.” Accordingly, clarification is required to ascertain the metes and bounds. 
	Other dependent claims do not clarify the above issues.


New Rejection: Claim Rejections - 35 USC § 112
7.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



8.  Claims 18-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
At least one interpretation of independent claim 1 requires that the agent responsive element contains a target nucleic acid sequence and have at least 97% homology to one of 9 specific sequences. However, dependent claims 18-21 subsequently broaden what the target sequence may encode (e.g. antibody, reporter, Cas9 protein, etc.) and thereby fail to further limit independent claim 1, from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
9. No claims are allowed at this time.

10. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
December 6, 2021